Citation Nr: 1505578	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for lower leg problems.

3. Entitlement to service connection for a bilateral foot condition.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for vision problems.

7. Entitlement to service connection for pancreatitis.

8. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1987 to November 1991. Then as a member of the Iowa Air National Guard he was recalled to active duty service from June 2001 to July 2001 under 10 U.S.C. § 12301(d),  and thereafter recalled to active duty in similar capacity on several additional occasions most recently from October 2011 to May 2012.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009           rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Des Moines, Iowa denying entitlement to the benefits sought.

The Virtual VA paperless claims processing system contains the representative's written brief presentation, with the remainder of the documents therein being either irrelevant or duplicative of the evidence in the paper claims file. The Veterans Benefits Management System (VBMS) contains no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

At the very outset of case development, clarification must be sought as to whether the Veteran at this time still is on active duty as that would warrant postponement of further inquiry.

Provided not so, then his complete Service Treatment Records (STRs) including during all reserve duty with the Iowa Air National Guard should be obtained.            The Board acknowledges the point raised by the Veteran's representative that                 the Veteran is not obligated to prove these records himself, but instead he is entitled to all reasonable and exhaustive measures by VA to obtain them on his behalf.

Following this, medical examinations should ensue for a lower back condition, bilateral lower leg and feet disorders, and any remaining condition claimed for which there is a tenable but as yet unconfirmed linkage between a current disability and its documented or competently averred in-service symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and clarify whether he presently         is on active duty again, as this would preclude present development measures. Further clarify which if any                   of the claimed disorders were incurred in service as undiagnosed illness based upon his service in the                  Persian Gulf.

2. Provided the Veteran is determined not to currently be in active duty status, then proceed to request from the National Personnel Records Center (NPRC), the Adjutant General of the Iowa Air National Guard, and any other proper records depository all further available Service Treatment Records (STRs), to particularly include               with regard to the Veteran's two most recent periods of active service from March 2009 to May 2010 and then October 2011 to May 2012. If the STRs cannot be obtained in their entirety based on the foregoing, then take all necessary measures to search alternate sources of records, including under the procedures outlined in the VA Adjudication Manual, M21-MR. 

Appropriate efforts to obtain these medical records must be taken until the records are obtained, or it is reasonably certain that the records do not exist or that further efforts would be futile.

3. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the claims folder, or in the alternative with the Virtual VA electronic file.

4. Next, schedule the Veteran for a VA orthopedic examination for his claimed lower back condition.             The entire paper and electronic claims file should be made available to and be reviewed by the examiner.    Any indicated tests and studies must be accomplished  and all clinical findings must be reported in detail.       

The VA examiner is requested to confirm the Veteran presently manifests a low back condition, previously diagnosed as chronic back strain with degenerative disc disease (DDD), L4-5. Provided this is the case, then opine as to whether it is at least as likely as not (50 percent or greater probability) that this condition was incurred during a period of active duty service, or otherwise due to injury during a qualifying period of reserve Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA). The requested opinion should incorporate consideration of the Veteran's reported              in-service back injury and symptomatology, and not just the available medical documentation as was accomplished per an earlier July 2009 VA inquiry.

The examiner should include in the examination report the rationale for any opinion expressed.

5. Schedule a VA podiatric examination. The entire paper and electronic claims file should be made available to and be reviewed by the examiner.                      Any indicated tests and studies must be accomplished  and all clinical findings must be reported in detail.             The VA examiner is requested to opine as to whether any diagnosed condition of the bilateral feet and/or bilateral lower legs (including shin splints) was at least as likely  as not (50 percent or greater probability) incurred during a period of active duty service, or otherwise due to injury during a qualifying period of reserve Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA).

The examiner should include in the examination report the rationale for any opinion expressed.

6. Schedule a VA examination of the vision. The entire paper and electronic claims file should be made available to and be reviewed by the examiner.             
Any indicated tests and studies must be accomplished  and all clinical findings must be reported in detail.           The VA examiner is requested to opine as to whether any visual condition (including manifested by right eye myopia) was at least as likely  as not (50 percent or greater probability) incurred during a period of active duty service, or otherwise due to injury during a qualifying period of reserve Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA).

The examiner should include in the examination report the rationale for any opinion expressed.




7. Provided any other claimed condition is demonstrated to have a possible causal connection with qualifying military service, then schedule VA examination on the matter with concomitant opinion on etiology.

8. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

9. Thereafter, readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to          the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.





These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

